Name: 2012/513/CFSP: Political and Security Committee Decision EUMM GEORGIA/1/2012 of 14Ã September 2012 extending the mandate of the Head of Mission of the European Union Monitoring Mission in Georgia (EUMM Georgia)
 Type: Decision
 Subject Matter: EU institutions and European civil service;  international affairs;  Europe
 Date Published: 2012-09-25

 25.9.2012 EN Official Journal of the European Union L 257/15 POLITICAL AND SECURITY COMMITTEE DECISION EUMM GEORGIA/1/2012 of 14 September 2012 extending the mandate of the Head of Mission of the European Union Monitoring Mission in Georgia (EUMM Georgia) (2012/513/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision 2010/452/CFSP of 12 August 2010 on the European Union Monitoring Mission in Georgia, EUMM Georgia (1), as last amended by Council Decision 2011/536/CFSP (2), and in particular Article 10(1) thereof, Whereas: (1) Pursuant to Article 10(1) of Council Decision 2010/452/CFSP, the Political and Security Committee (PSC) is authorised, in accordance with Article 38 of the Treaty, to take the relevant decisions for the purpose of exercising political control and strategic direction of EUMM Georgia, including the decision to appoint a Head of Mission. (2) On 1 July 2011, upon a proposal from the High Representative of the Union for Foreign Affairs and Security Policy (HR), the PSC adopted Decision EUMM/1/2011 (3) appointing Mr Andrzej TYSZKIEWICZ as Head of Mission of EUMM Georgia until 14 September 2011. His mandate was extended until 14 September 2012 by PSC Decision 2011/539/CFSP (4). (3) On 13 September 2012, the Council adopted Decision 2012/503/CFSP (5) extending the duration of EUMM Georgia until 14 September 2013. (4) On 12 September 2012, the HR proposed the extension of the mandate of Mr Andrzej TYSZKIEWICZ as Head of Mission of EUMM Georgia until 14 September 2013, HAS ADOPTED THIS DECISION: Article 1 The mandate of Mr Andrzej TYSZKIEWICZ as Head of Mission of the European Union Monitoring Mission in Georgia (EUMM Georgia) is hereby extended until 14 September 2013. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 14 September 2012. For the Political and Security Committee The Chairperson O. SKOOG (1) OJ L 213, 13.8.2010, p. 43. (2) OJ L 236, 13.9.2011, p. 7. (3) OJ L 175, 2.7.2011, p. 27. (4) OJ L 238, 15.9.2011, p. 32. (5) OJ L 249, 14.9.2012, p. 13.